Title: John Paul Jones to the American Commissioners, 30 August 1778: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, August 30, 1778: My friend M. de la Porte, intendant, has now agreed to furnish a vessel and send the Ranger’s prisoners to England, if you consent. This offer is too generous to refuse.
The guard will be discontinued unless you procure an order from the minister. As for the exchange, perhaps M. de Sartine will agree to the transport of prisoners by water to Calais; transportation by land would be expensive. If a direct exchange can be effected, this will be the way of least risk, trouble, and expense.>
